               IN THE UNITED STATES DISTRICT COURT FOR            -H DIV.
                  THE SOUTHERN DISTRICT OF GEORGIA            _-y «Mj|.c-,
                           SAVANNAH DIVISION


UNITED STATES OF AMERICA,


V.                                           Case No. CR411-200


BRYAN GALLOWAY,


                  Defendant.




     Laura G. Hastay counsel of record for defendant Bryan Galloway

in the above-styled case has moved for leave of absence.     The Court

is mindful that personal and professional obligations require the

absence   of    counsel   on   occasion. The Court, however, cannot

accommodate its schedule to the thousands of attorneys who practice

within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and      trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.



     SO ORDERED this             day of May 2019.




                                   WILLIAM T. MOORE, JIK, JUDGE
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF GEORGIA
